Court of Appeals
                            First District of Texas
                                    BILL OF COSTS

                                    No. 01-12-00189-CV

   Beth Bryant, Atascocita United Methodist Church and The Weekday Learning Center

                                             v.

S.A.S. and L.O.S., Individually and as next Friends of E.R.S. and E.L.S., their minor children

           NO. 1041141 IN THE 55TH DISTRICT COURT OF HARRIS COUNTY



TYPE OF FEE             CHARGES           PAID/DUE             STATUS                PAID BY
  EXPRESS                  $25.00         04/30/2014             PAID                  APE
E-TXGOV FEE                $5.00          06/06/2013            E-PAID                 APE
E-TXGOV FEE                $5.00          06/03/2013            E-PAID                 ANT
E-TXGOV FEE                $5.00          05/31/2013            E-PAID                 APE
E-TXGOV FEE                $5.00          02/25/2013            E-PAID                 ANT
E-TXGOV FEE                $5.00          02/21/2013            E-PAID                 ANT
E-TXGOV FEE                $5.00          11/07/2012            E-PAID                 ANT
E-TXGOV FEE                $5.00          10/24/2012            E-PAID                 APE
E-TXGOV FEE                $5.00          10/24/2012            E-PAID                 ANT
   MT FEE                  $10.00         10/23/2012            E-PAID                 ANT
E-TXGOV FEE                $5.00          10/23/2012            E-PAID                 ANT
E-TXGOV FEE                $5.00          10/04/2012            E-PAID                 APE
E-TXGOV FEE                $5.00          10/04/2012            E-PAID                 APE
   MT FEE                  $10.00         09/17/2012            E-PAID                 APE
E-TXGOV FEE                $5.00          09/17/2012            E-PAID                 APE
   MT FEE                  $10.00         08/31/2012            E-PAID                 APE
E-TXGOV FEE                $4.00          08/31/2012            E-PAID                 APE
      MT FEE                     $10.00          08/29/2012             E-PAID                   ANT
   E-TXGOV FEE                   $4.00           08/29/2012             E-PAID                   ANT
   E-TXGOV FEE                   $4.00           08/28/2012             E-PAID                   APE
      MT FEE                     $10.00          08/28/2012             E-PAID                   APE
   E-TXGOV FEE                   $4.00           08/02/2012             E-PAID                   ANT
   E-TXGOV FEE                   $4.00           07/31/2012             E-PAID                   ANT
      MT FEE                     $10.00          07/31/2012             E-PAID                   ANT
   E-TXGOV FEE                   $4.00           07/31/2012             E-PAID                   APE
      MT FEE                     $10.00          07/31/2012             E-PAID                   APE
   E-TXGOV FEE                   $4.00           07/31/2012             E-PAID                   ANT
   E-TXGOV FEE                   $4.00           07/31/2012             E-PAID                   ANT
REPORTER'S RECORD              $7,569.50         07/24/2012              PAID                    ANT
REPORTER'S RECORD               $950.00          07/20/2012              PAID                    ANT
      MT FEE                     $10.00          06/26/2012             E-PAID                   ANT
   E-TXGOV FEE                   $4.00           06/26/2012             E-PAID                   ANT
   E-TXGOV FEE                   $4.00           06/25/2012             E-PAID                   APE
      MT FEE                     $10.00          06/25/2012             E-PAID                   APE
      MT FEE                     $10.00          06/15/2012             E-PAID                   ANT
      MT FEE                     $10.00          05/25/2012             E-PAID                   ANT
      MT FEE                     $10.00          05/24/2012             E-PAID                   ANT
 SUPP CLK RECORD                 $51.00          05/23/2012              PAID                    APE
   CLK RECORD                  $1,244.00         04/30/2012              PAID                    ANT
      FILING                    $175.00          03/09/2012              PAID                    ANT


   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $10,234.50.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
                                                          hand and the seal of the Court of Appeals for the
                                                          First District of Texas, this April 23, 2015.